Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 reads “The system of claim 18…” and claim 18 is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, claim 19 will be read as “The method of claim 18…”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skeels et al. (US 5775427).
CLAIM 1:  Skeels discloses a system for coupling a platform to a subsea wellhead.  The system comprises a riser (12) extending between the platform and the subsea wellhead (14).  The riser comprises an inner riser and an outer riser (see Fig. 1).  An inner drilling riser tie-back connector (ITBC) (10) is coupled to the inner riser.  The ITBC comprises an outer body (16); an inner body (18) at least partially disposed within the outer body.  The inner body is translatable through the outer body along a longitudinal axis of the ITBC between a first unlocked position and a second locked position (“relative location”).  A locking mechanism comprising a first threaded ring (32) disposed about an outer circumference of the inner body and a second threaded ring (30) disposed along an inner circumference of the outer body, wherein the second threaded ring comprises a series of teeth (threads 33) extending along an outer circumference of the second threaded ring and the outer body comprises a series of corresponding and complementary alternating teeth extending along an inner circumference of the outer body.
CLAIM 2:  In the first unlocked position the first threaded ring and second threaded ring are not engaged (the threading locks the connection).
CLAIM 3:  In the second locked position the first threaded ring and the second threaded ring are engaged and the series of teeth extending along the outer circumference of the second threaded ring 
CLAIM 4:  The first threaded ring comprises a ring that is separate from the inner body (see Fig. 2).  The first threaded ring comprises a series of teeth extending along an inner circumference thereof, and wherein the inner body comprises a series of corresponding and complementary teeth extending along an outer circumference thereof (see Fig. 2).
CLAIM 5:  The first threaded ring further comprises one or more longitudinal protrusions extending in an axial direction from a ring-shaped body of the first threaded ring, the one or more longitudinal protrusions being received into corresponding slots formed into the outer circumference of the inner body (see Fig. 2).
CLAIM 7:  An outer circumference of the first threaded ring has a frustoconical shape that slopes in a radially inward direction from an upper end to lower end of the first threaded ring (see Fig. 2, when pressure is put on the end causing the slope).
CLAIM 8:  The second threaded ring further comprises a fixed pivot at a lower end thereof and one or more grooves extending from an upper end thereof opposite the lower end (30 held in place by rigid components).
CLAIM 9:  A lower sub coupled to a lower end of the outer body; and a seal element coupled to the inner body for establishing at least a partially fluid tight seal between the inner body and the lower sub (see Fig. 1 showing seals and sub between lower and wellhead).
CLAIM 10:  This method is inherent to the above structures with the downward weight supplied by the piston (22).
CLAIMS 11-16 and 18-20:  These methods are inherent to the above structures.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skeels.
Skeels discloses the elements of claims 1 and 11 as described above.  
Skeels fails to disclose the first threaded ring is integrally formed with the inner body.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system and method of Skeels to have an integral ring as claimed as a matter of obvious engineering choice as the integral ring would not alter the function of the system and allow for one piece construction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows alternative ITBC systems with lock rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679